IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEFFREY KENT, §
§ No. 14, 2015
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware
v. §
§
STATE OF DELAWARE, § ID No. 1302002915
§
Plaintiff Below- §
Appellee. §

Submitted: January 20, 2016
Decided: March ll, 2016

Before STRINE, Chief Justice, HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en banc.

ORDER

On this 1 1‘*‘ day of March 2016, it appears to the Court that:

( 1) Defendant-Below/Appellant jeffrey Kent appeals from a Superior Court jury
verdict finding him guilty of Murder in the First Degree' and Possession of a Fireann
During the Cornmission of a Felony ("PFDCF")F Kent asserts four claims on appeal.
First, Kent claims that his right to due process was violated because the State failed to
provide Brady material until the eve of trial. Second, Kent contends that the State

committed prosecutorial misconduct during closing arguments Third, Kent claims he

received ineffective assistance of counsel because a conflict of interest existed between
his trial counsel and a State witness. Last, Kent contends that the cumulative effect of
the first three claims denied him his right to a fair trial. We find no merit to Kent’s
appeal and affirm.

(2) On June 30, 201 l, Dewey Lee was stopped at the intersection of West Sth
and Monroe Streets in Wilmington, De1aware. While he was stopped, a man on a
bicycle approached his vehicle and began speaking with him. At some point during the
conversation, the man on the bicycle shot Lee. Lee’s vehicle then accelerated west on
Sth Street before striking a utility pole. The man on the bicycle fled north on Monroe
Street.

(3) When the Wilmington Police responded to the scene, they found Lee behind
the wheel of his vehicle. l-Ie was unresponsive and bleeding from a gunshot wound to
his torso. He died as a result. During the investigation, the Wilmington Police located
three eyewitnesses: Thurrnan Boston, Brianna Brown ("Brianna"), and Dajuan’ya
Brown ("Dajuan’ya"). All three identified Kent as the man on the bicycle.

(4) ln February 2013, Kent was indicted on charges of Murder in the First
Degree and PFDCF. Two attorneys from the Public Defender’s Office ("PDO") were
appointed to represent him. Shortly after being appointed, Kent’s counsel sent the

State a discovery request, which included a request for a list of the State’s witnesses

2

Despite the opportunity to do so, Kent failed to provide any more information to the
trial court that would support his contention. Here, the trial court did not err when it
denied Kent’s motion to withdraw.

(25) Because we find no merit to his first three claims, his fourth claim of
cumulative error fails without timber analysis.

NOW, THEREFORE, lT lS ORDERED that thejudgment of the SuperiorC0urt

is AFFIRMED.

BY THE COURT:

 

The State responded, but did not provide a list of witnesses, citing concerns for the
witnesses’ safety. This concern may have received some confirmation in l\/lay 2014
when wilmington Police came into possession of a letter from Kent requesting that his
nephew locate the witnesses to the crime.

(5) On July 16, 2014, defense counsel again requested a witness list. One reason
defense counsel requested the names of the witnesses was to identify potential conflicts
of interest. The State requested a protective order for the witness list on July 29, 2014,
protecting against disclosure of the names to the defendant. In the weeks that followed,
a number of witness statements were provided to Kent’s attorneys

(6) Jury selection was scheduled to begin on September 8, 2014. On September
2, 2014, the State provided the transcript of Monica Miller’s statement wherein she
stated that she was with Brianna and Daj uan’ ya at the time of the incident and that one
could not see the intersection of Sth and Monroe from their vantage point.

(7) On September 6, 2014, the State advised Kent’s trial counsel that the
statements of Wallace Archy, Dexter Briggs, and Raheem Smith would not be
disclosed because the statements contained no Brady material. The next day, the State
changed its position and provided Archy’s and Smith’s statements. In his statement,
Archy stated that the shooting occurred at a different intersection, 8th and Washington.

Smith told police that he did not see a white person at Sth and Monroe (the victim was

3

white), and that it was impossible to see the intersection from where Brianna and
Dajuan’ya were located.

(8) On the same day that the Archy and Smith statements were disclosed, Kent
filed a motion to dismiss, alleging that the Miller, Archy, and Smith statements
contained Bmdy material, which was disclosed in an untimely manner and prevented
defense counsel from using the evidence effectively. The following day, the trial court
held a hearing on the motion. The trial court denied Kent’s motion because Kent’s trial
counsel had been provided the witnesses’ statements, and the State was making all
three witnesses available to be interviewed by defense counsel. Thejury was selected
on September 8, 2014, and trial commenced on September l0, 2014.

(9) During pretrial proceedings, the trial court also heard arguments regarding
a potential conflict of interest resulting from the PDO’s representation of Boston in an
unrelated matter. At the trial court’s request, Kent filed a memorandum of law
requesting that the PDO be allowed to withdraw as Kent’s counsel, or in the
aItemative, prohibiting Boston from being called as a witness. On August 26, 20 14,
the trial court requested additional information in support of Kent’s motion for an in-
camera review. Kent’s trial counsel declined to provide the additional information
requested on the grounds that Boston did not give permission to release confidential

information. On September 2, 2014, the trial court reminded Kent’s trial counsel that

4

it could reveal Boston’s confidential information upon court order, but counsel did not
respond or comply with the trial court’s request until after the trial court informed
counsel of its decision to deny the request.

(10) The trial court issued an opinion denying Kent’s motion to prohibit Boston
from being called as a witness or for appointment of new counsel on September 3,
20l4. The representation of Boston had concluded by March of 20 14, approximately
six months before Kent’s trial. The trial court found that Kent’s trial counsel failed to
meet their burden of showing that a conflict did exist because the only evidence offered
was an alleged conflict due to Boston’s mental health history, which the trial court
determined was public knowledge. Without any other evidence, the trial court held that
there was no actual conflict regarding the representation of Boston on the unrelated
charges.

(l l) At trial, Boston testified for the State that he was behind Lee at the
intersection and that Kent was the shooter. Brianna and Dajuan’ ya both testified that
they saw Kent from the stoop of their home at 814 West 8th Street. Miller testified for
the defense that she was with Brianna and Dajuan’ya at the time of the incident, and
that one could not see the intersection of West 8th and Monroe from the steps of 8 14
West 8th Street. Archy, also called by the defense, testified that he was on Monroe

Street between 7th and 8th on the evening of the incident. He further testified that he

5

did not observe Lee’s vehicle stopped at the intersection and that he saw it speed
through the intersection. Although Kent’s trial counsel was able to interview Smith,
he was not called as a witness.

(12) During closing arguments, Kent’s trial counsel implied that Boston may
have received a benelit for testifying against Kent. Trial counsel also implied that
Boston changed his story to comport with Brianna and Dajuna’ya. In response, the
State argued that the jury could only believe trial counsel’s suggestion if the jurors were
to violate the rule on speculation because there was no evidence that Boston received
a benefit, only that he was hoping for help with his case. The State also argued that
there was no evidence presented to support a finding that Boston changed his story to
appear more credible.

(13) The State also argued that Kent’s trial counsel did not read the entire
redacted letter that Kent had written to his nephew, a statement which was not correct.
After the trial court admonished the State regarding the inaccuracy of its statement, the
State informed the jury that it was mistaken and that Kent’s trial counsel had, in fact,
read the entire letter. Shortly al°ter, the State argued that Archy heard a gunshot and
immediately saw a vehicle travel through the intersection. Al"ter it was brought to the
State’s attention that this was incorrect, the State informed thejury that there was a ten

to fifteen second delay between the gunshot and when Archy saw the vehicle speed

6

through the intersection. Kent was convicted of Murder in the First Degree and
PFDCF.

(14) Kent filed motions for judgment of acquittal and for a new trial on
September 26, 2014. On December l9, 2014, the trial court denied both motions, and
Kent was sentenced to life in prison. This appeal followed.

(15) Kent first claims that the trial court erred in denying his motion to dismiss
because the State failed to provide exculpatory and impeachment evidence in a timely
manner, as required by Bmdy v. Maryland.’ "[C]laims that the State failed to disclose
exculpatory evidence[] are reviewed de novo."‘

(16) A Brady violation occurs when: "( l ) evidence exists that is favorable to the
accused, because it is either exculpatory or impeaching; (2) that evidence is suppressed
by the State; and (3) its suppression prejudices the defendant."$ "If the evidence is
both favorable and material, a detennination must be made whether its ‘delayed
disclosure precluded . . . effective use of the information at trial.""’

(l7) Kent’s contention that the State’s delay in disclosing the statements of

Archy, Miller, and Smith denied him the opportunity to use the material effectively is

3 373 U.S. 83, 33 (1963).
°' Wright v. State, 91 A.3d 972, 982 (Del. 2014).
5 Smrling \'. State, 382 A..'Zd 747, 756 (Del. 2005).

t white »». smre, 316 A.zd 776, 773 (Del. 2003) (quoring A:/.-i»soii t». S;ai@, 773 A.zd 1053, 1062
(Del_ 2001)).

unavailing. Kent was provided the statements of all three witnesses before trial. All
three witnesses were also made available to Kent. At trial, Kent used the statements
of Archy and Miller in an attempt to cast doubt on the State’s theory. Thus, the trial
court correctly determined that there was no Brady violation.

(18) Second, Kent claims that the trial court erred in denying his motion for a
new trial because the State committed prosecutorial misconduct during closing
arguments when it: (l) stated that the "rule against speculation" prohibited the jury
from finding that Boston changed his story to appear more credible or that Boston may
have received an unknown benefit for his testimony; (2) argued that Kent’s trial counsel
did not read Kent’s letter in its entirety; and (3) misstated Archy’s testimony regarding
the amount of time between the gunshot and observing Lee’s vehicle travel through the
intersection.

(19) This Court reviews the record de novo to determine whether the State
committed prosecutorial misconduct.? "Only improper comments or conduct that
prejudicially affect the defendant’s substantial rights warrant a reversal of his
conviction."g To make this determination, "we apply the three factors of the Huglzes

test, which are: (l) the closeness of the case, (2) the centrality of the issue affected by

the error, and (3) the steps taken to mitigate the effects of the error."" lf the individual
instances of misconduct do not warrant reversal, we may still reverse if we determine
the State’s errors were so repetitive that "they cast doubt on the integrity of thejudicial
process.""’

(20) Kent’s claim of prosecutorial misconduct has no merit. The State’s
response to Kent’s argument that Boston changed his story to comport with that of the
Brown sisters does not amount to prosecutorial misconduct. Nor does the State’s
response to Kent’s argument that no one knows if Boston received a benefit. The
State’s comments did not amount to improper burden shifting Rather, the State simply
pointed out that Kent’s assertions were not supported by any evidence. Although the
State’s inaccurate statements are arguably misconduct, both statements were corrected
immediately after the inaccuracies were brought to the State’s attention. Therefore, the
trial court did not err in denying Kent’s motion for a new trial based on prosecutorial
misconduct.

(21) Third, Kent claims that the trial court erred in denying his motion to

withdraw or prohibit Boston from testifying because another attorney from the PDO

-"1.§§$

represented Boston, which created a conflict of interest with his trial counsel.
"Because a conflict of interest is a question of law, our review is de novo.""

(22) "To be entitled to relief in a conflict of interest dispute, the defendant must:
(I) ‘prove by clear and convincing evidence there is a conflict of interest in the first
place;’ and (2) ‘demonstrate how the conflict will prejudice the faimess of the
proceeding.""z

(23) Kent’s third claim has no merit. Specifically, Kent’s reliance on Mirabal
v. Stare" is misplaced. In M:'rabal, the PDO represented two individuals who were
charged with separate crimes stemming from the same incident.'* In addition to an
actual conf|ict, Mirabal was also able to show that he was prejudiced because his trial
counsel did not call the other individual to testify out of fear that she would make self-
incriminating statements."

(24) Here, Kent fails to show how he was prejudiced when the PDO represented
Boston in matters that are completely unrelated to this case. The only infon‘nation the

PDO offered to support its belief that a conflict existed was information regarding

Boston’s mental health, but the trial court detennined that this information was public.

" Mirabal v. Sta!e, 2014 WL 1003590, at *2 (Del. Mar. l l, 2014}.

': Hitclzens v. Sta!e, 2007 WL 2229020, at *2 (Del. July 26, 2007) (quoting IMC` Global, Inc. v.
Mq_ff?!f, 1993 WL 842312 (Del. Ch. NOV. 12, ]998)}.

n 2014 WL 1003590, €lf *l.
" Id. at *l.
is ld. Zlf *2.

10